

114 S1204 IS: Corolla Wild Horses Protection Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1204IN THE SENATE OF THE UNITED STATESMay 6, 2015Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo direct the Secretary of the Interior to enter into an agreement to provide for management of the
			 free-roaming wild horses in and around the Currituck National Wildlife
			 Refuge.
	
 1.Short titleThis Act may be cited as the Corolla Wild Horses Protection Act.
		2.Wild horses in and
			 around the Currituck National Wildlife Refuge
			(a)Agreement
			 required
				(1)In
 generalNot later than 180 days after the date of enactment of this Act, the Secretary of the Interior (referred to in this Act as the Secretary) shall enter into an agreement with the Corolla Wild Horse Fund (a nonprofit corporation established under the laws of the State of North Carolina), the County of Currituck, North Carolina, and the State of North Carolina to provide for management of free-roaming wild horses in and around the Currituck National Wildlife Refuge.
 (2)TermsThe agreement shall—
 (A)allow a herd of not fewer than 110 and not more than 130 free-roaming wild horses in and around the refuge, with a target population of between 120 and 130 free-roaming wild horses;
 (B)provide for cost-effective management of the horses while ensuring that natural resources within the refuge are not adversely impacted;
 (C)provide for introduction of a small number of free-roaming wild horses from the herd at Cape Lookout National Seashore as is necessary to maintain the genetic viability of the herd in and around the Currituck National Wildlife Refuge; and
 (D)specify that the Corolla Wild Horse Fund shall pay the costs associated with—
 (i)coordinating a periodic census and inspecting the health of the horses;
 (ii)maintaining records of the horses living in the wild and in confinement;
 (iii)coordinating the removal and placement of horses and monitoring of any horses removed from the Currituck County Outer Banks; and
 (iv)administering a viable population control plan for the horses, including auctions, adoptions, contraceptive fertility methods, and other viable options.
						(b)Conditions for
 excluding wild horses from refugeThe Secretary shall not exclude free-roaming wild horses from any portion of the Currituck National Wildlife Refuge unless—
 (1)the Secretary finds that the presence of free-roaming wild horses on a portion of that refuge threatens the survival of an endangered species for which that land is designated as critical habitat under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
 (2)the finding is based on a credible peer-reviewed scientific assessment; and
 (3)the Secretary provides a period of public notice and comment on that finding.
				(c)Requirements for
 introduction of horses from Cape Lookout National SeashoreDuring the effective period of the memorandum of understanding between the National Park Service and the Foundation for Shackleford Horses, Inc. (a non-profit corporation organized under the laws of and doing business in the State of North Carolina) signed in 2007, no horse may be removed from Cape Lookout National Seashore for introduction at Currituck National Wildlife Refuge except—
 (1)with the approval of the Foundation; and
 (2)consistent with the terms of the memorandum (or any successor agreement) and the Management Plan for the Shackleford Banks Horse Herd signed in January 2006 (or any successor management plan).
				(d)No liability
 createdNothing in this section creates liability for the United States for any damage caused by the free-roaming wild horses to any person or property located inside or outside the boundaries of the Currituck National Wildlife Refuge.